Title: To Benjamin Franklin from [Michael] Francklin, 22 June 1770
From: Francklin, Michael
To: Franklin, Benjamin


Duke Street York Buildings 22 June 1770.
Lieut. Governor Francklin presents his best Compliments to Doctor Franklin and has sent him a Book Mr. Frances the Minister of France sent to his Lodgings, which he apprehends was designed by Mr. Le Roy for the Doctor.
Mr. Francklin hopes he shall be excused for not sending it sooner as he has been out of town and otherwise extremely employed lately.
 
Addressed: To / Doctor Franklin / Craven Street
